by

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
: Vv, : (For Offenses Committed On or After November 1, 1987)

~ Milton Albino Barrera-Perez Case Number; 3:19-mj-22830

 

 
 
 

Jason.T. Confort
Defendant's Attorne

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 86518298 ;
THE DEFENDANT: — | JUL TT 2018
pleaded guilty to count(s) _1 of Complaint . , QUES Ie DISTBES cata
LI was found guilty to count(s) al HERN DI rac OF eae L
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense , Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) _ ; 1

L) The defendant has been found not guilty on count(s) ©
O Count(s) dismissed on the motion of the United States.

IMPRISONMENT
The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

L TIME SERVED oO days

Assessment: $10 WAIVED Fine: WAIVED oe

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, ____ charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, July 17, 2019
Date of Imposition of Sentence

Tt

HONORABI/E ROBERT N. BLOCK.
UNITED STATES MAGISTRATE JUDGE

Received

 

Clerk’s Office Copy | | 3:19-mj-22830

 

 
